                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                      :              Case No.: 3:15CV143

       Plaintiff,                              :              Judge Thomas M. Rose

v.                                             :

RACE HORSE NAMED SHANON                        :
NICOLE, NET SALE PROCEEDS IN
THE AMOUNT OF $195,772.50 et al.,              :

       Defendants.

      AGREED ORDER WITHDRAWING CLAIMS OF WILLIAM APOSTELOS,
        WMA ENTERPRISES, LLC, MIDWEST GREEN RESOURCES, LLC,
       APOSTELOS ENTERPRISES, INC., CONNIE APOSTELOS, COLEMAN
                 CAPITAL, INC. and SILVER BRIDLE, LLC

       It is hereby stipulated and AGREED by and between Plaintiff, United States of America,

and Claimants, WILLIAM APOSTELOS, WMA ENTERPRISES, LLC, MIDWEST GREEN

RESOURCES, LLC, APOSTELOS ENTERPRISES, INC., CONNIE APOSTELOS,

COLEMAN CAPITAL, INC., SILVER BRIDLE RACING, LLC and any other business entity

in which WILLIAM APOSTELOS or CONNIE APOSTELOS has any interest (hereinafter the

“parties”), and

IT IS HEREBY ORDERED:

1.     The claims of WILLIAM APOSTELOS, WMA ENTERPRISES, LLC, MIDWEST

GREEN RESOURCES, LLC, APOSTELOS ENTERPRISES, INC., CONNIE APOSTELOS,

COLEMAN CAPITAL, INC., SILVER BRIDLE RACING, LLC and any other business entity

in which WILLIAM APOSTELOS or CONNIE APOSTELOS has any interest, to the Defendant

assets, including but not limited to Docs. 5, 7, 8, 9, 10, 12, 13, 14, 15 and 16, are hereby

withdrawn.
2.     Any and all claims which WILLIAM APOSTELOS, WMA ENTERPRISES, LLC,

MIDWEST GREEN RESOURCES, LLC, APOSTELOS ENTERPRISES, INC., CONNIE

APOSTELOS, COLEMAN CAPITAL, INC., SILVER BRIDLE RACING, LLC and any other

business entity in which WILLIAM APOSTELOS or CONNIE APOSTELOS has any interest,

may have against the Plaintiff, its agencies, and/or employees as well as local law enforcement

agencies and their employees, arising out of the facts giving rise to this forfeiture action are

hereby released.

3.     The parties shall bear their own costs, including any possible attorneys’ fees, court costs,

or other expenses of litigation.

4.     The Court will retain jurisdiction to enforce the terms of this Agreement.


SO ORDERED: May 22, 2019                       *s/Thomas M. Rose
                                               ____________________________________
                                               THOMAS M. ROSE
                                               UNITED STATES DISTRICT JUDGE


BENJAMIN C. GLASSMAN
Acting United States Attorney

s/Pamela M. Stanek
PAMELA M. STANEK (0030155)
Assistant United States Attorney


s/F. Arthur Mullins                            s/Jon Paul Rion
F. Arthur Mullins                              Jon Paul Rion
Counsel for Defendant,                         Counsel for Defendant,
William Apostelos,                             Connie Apostelos,
WMA Enterprises, LLC,                          Coleman Capital, Inc.,
Midwest Green Resources, LLC,                  Silver Bridle Racing, LLC,
Apostelos Enterprises, Inc.


s/William Apostelos                            s/Connie Apostelos
William Apostelos                              Connie Apostelos
